      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 1 of 13 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI

DONALD WHITE,                                  )
                                               )
       Plaintiff,                              )       Cause No.:
                                               )
vs.                                            )       JURY TRIAL REQUESTED
                                               )
RODEMYER-CHRISTEL, INC.                        )
                                               )
       Defendant.                              )

                                           COMPLAINT

       COMES NOW, Plaintiff Donald White, by and through his undersigned counsel, and for

his Complaint and causes of action against Rodemyer-Christel, Inc., states and alleges as

follows:

                                      JURISDICTION AND VENUE

           1.   Plaintiff Donald White (hereinafter referred to as “Plaintiff”) brings this action

against Defendant Rodemyer-Christel, Inc. (hereinafter referred to as “Defendant”) for its

violations of Plaintiff’s rights under the Constitution and laws of the United States of America.

           2.   This is an action for unlawful discrimination based on sex, retaliation and

harassment brought under and pursuant to Title VII of the Civil Rights Act, 42 U.S.C. §1981.

           3.   On or about June 27, 2019 Plaintiff was deemed to have filed his Charges of

Discrimination with both the Missouri Commission on Human Rights (hereinafter referred to as

“MCHR”) and the Equal Employment Opportunity Commission (hereinafter referred to as

“EEOC”), complaining of the acts of discrimination based on race as alleged herein.

           4.   Plaintiff received his Notice of Right to Sue from the EEOC on or about July 14,

2020. See attached Notice of Right to Sue attached hereto, incorporated by reference herein and

marked as Exhibit 1.
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 2 of 13 PageID #: 2




        5.     Accordingly, Plaintiff has fully complied with all prerequisites to jurisdiction of

this Court under Title VII, 42 U.S.C. §2000 et seq.

        6.     The discriminatory action of Defendant occurred in the City of St. Louis, State of

Missouri.

        7.     Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §1331 for

Plaintiff’s claims under Title VII, 42 U.S.C. §1981 relative to discrimination based on sex,

retaliation and harassment and to the American with Disabilities Act, 28 U.S.C. §1331 relative to

discrimination based on disability, and more specifically this is a federal question of law.

        8.     Venue is proper in this District pursuant to 28 U.S.C §1391(b)(2) in that

Defendant’s unlawful employment practices and misconduct were committed in the City of St.

Louis, State of Missouri.

        9.     Plaintiff requests a trial by jury on all issues triable to a jury.

                                              PARTIES

        10.    Plaintiff Donald White, was at all times relevant to this action a citizen and

resident of the City of St. Louis, State of Missouri, and was continuously employed by

Defendant from on or July 2009 through February 10, 2020, when he was terminated.

        11.    At all times relevant to this action, Defendant was a corporation, located in St.

Louis City, Missouri and is an employer within the meaning of Title VII and the ADA..

        12.    All of Defendant’s conduct, acts and omissions were performed by its agents,

representatives and employees while in the course and scope of their agency employment.

                              FACTS COMMON TO ALL COUNTS

        13.    On January 2, 2019, Plaintiff went to his supervisor, Muffy Dougherty’s office to

report an incident involving harassment based on his sexuality from his co-worker Dominic



                                                   2
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 3 of 13 PageID #: 3




Dunnavant. By the time of his attempted report on January 2, 2019, Ms. Dougherty was fully

aware of what had transpired between Plaintiff and Mr. Dunnavant. Ms. Dougherty took his

report but did not read it and showed no interest in speaking to a witness, co-worker, Clinton

Melton. Ms. Dougherty merely indicated that she would speak to him later. At that time,

Plaintiff told Ms. Dougherty that he was upset and extremely troubled by Mr. Dunnavant’s

actions and that he felt unsafe to be alone in the building with Mr. Dunnavant. Ms. Dougherty

was dismissive and unsympathetic. Despite her lack of concern, Plaintiff pressed his point

stating that he could not work with Mr. Dunnavant and that he was a threat. Plaintiff asked if his

schedule could be adjusted to avoid contact with Mr. Dunnavant. Ms. Dougherty only conceded

by adjusting his starting time. At this point, Ms. Dougherty determined that the issue was

closed..

           14.   Shortly following his report of harassment, on January 12, 2019, a major winter

storm struck, and Plaintiff knew that he would be on duty alone and that no additional assistance

would be available. Because his precautions the day before were not heeded by Ms. Dougherty,

he was forced to use the large snow blower to clear the driveways, parking lot and sidewalks.

Handling the machine caused Plaintiff to suffer knee and back injuries.

           15.   Following this incident, the next day, January 13, 2019, Plaintiff approached Ms.

Dougherty and told her what occurred and the pain that he was experiencing as a result of using

the snow blower. Ms. Dougherty only replied “Ok, Ok” and nothing more. Plaintiff then

completed an accident report and placed same on her desk. Ms. Dougherty did not mention the

matter any further. As a result of the work-related injury, Plaintiff suffered more difficulty

walking.




                                                  3
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 4 of 13 PageID #: 4




        16.    Thereafter, on March 16, 2019, Plaintiff again reported the tension between him

and Mr. Dunnavant and that Mr. Dunnavant was now stalking him. Plaintiff explained to Ms.

Dougherty that at every opportunity, Mr. Dunnavant appeared in his work areas, despite the fact

that Mr. Dunnavant was the doorman and he was a Porter. On this date, co-worker Greg

Williams stopped in to get his check and he and Plaintiff were talking in the break room when

Mr. Dunnavant entered and just stared and then slammed the door. Mr. Williams was troubled

enough to report the incident to Ms. Dougherty.

        17.    On March 26, 2019, Ms. Daugherty called an emergency staff meeting and stated

that “Someone who must not be named has filed a complaint at the corporate office against all of

the staff”. When Plaintiff asked if it was Mr. Dunnavant, she refused to corroborate same, but

stated that claim involved sexual harassment, employees being absent from their assignments

and falsification of time cards. Ms. Dougherty then stated that “NO ONE WAS TO KNOW

ABOUT IT, and there was to be absolutely NO RETALIATION”. Ms. Dougherty then

emphasized that staff could be fired. Ms. Dougherty then told staff that she needed incident

reports and if there were any complaints they should be sent to her office. At that point Plaintiff

asked what happened to his January 2, 2019 report about Mr. Dunnavant as well as the January

12, 2019 accident report. Ms. Dougherty ignored Plaintiff’s questions. Plaintiff felt it was clear

that he had angered Ms. Dougherty. After other employees raised questions she demanded that

Plaintiff resubmit his reports.

        18.    Two days later, on March 28, 2019 Plaintiff was seen by his physician and

received work restrictions of no lifting in excess of twenty pounds and no repetitive lifting.

Plaintiff sent the restrictions to Ms. Dougherty in an email and he also expressed his concerns




                                                  4
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 5 of 13 PageID #: 5




with her handling of his reports, the hostile work environment created by Mr. Dunnavant dating

back to December of 2018.

        19.    The next day, March 29, 2019 Plaintiff went to Ms. Dougherty’s office to give her

a hardcopy of his restrictions. Ms. Dougherty would not open the letter so Plaintiff informed her

of the contents of the letter and the work restrictions. Plaintiff explained to Ms. Dougherty that

the restrictions were similar to the restrictions he had a few years ago after surgery to his legs.

Plaintiff informed Ms. Dougherty that the only real problem would be pulling trash. Ms.

Dougherty only replied “OK” and then dropped the issue. Instead, Ms. Dougherty then focused

on his March 28, 2019 email the night before in which she had tried to alter but it was locked.

Ms. Dougherty indicated to Plaintiff that she was attempting to change it because she did not

approve of some of the statements and she ridiculed Plaintiff’s use of the word “egregious”.

Thereafter, Ms. Dougherty began to copy segments of Plaintiff’s email and the attached incident

report and paste them into a new document that she had started. Plaintiff did not authorize the

document Ms. Dougherty created on March 29, 2019.

        20.    As of April 15, 2019, Mr. Dunnavant remained and his continued harassment of

Plaintiff continued. Plaintiff had to request assistance from another co-worker Mike Stanton to

assist with trash pull as Ms. Dougherty never removed that as a duty per restrictions. Ms.

Dougherty refused to speak with Plaintiff and/or accommodate his hip and knee issues.

        21.    As a result of Plaintiff’s hip and knee issues he had to seek medical treatment due

to being forced to pull trash against his working restrictions which he had supplied to Ms.

Dougherty. In direct correlation, on May 28, 2019, Orthopedic Specialist Cecilia Pascual-

Garrido diagnosed Plaintiff with a torn labrum of the hip, due to arthritic build-up and that

arthroscopic surgery would be required. Plaintiff’s condition required him to take medical leave



                                                  5
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 6 of 13 PageID #: 6




from May 22, 2019 through May 29, 2019. Dr. Pascual-Garrido was made aware of Plaintiff’s

work duties and she restricted Plaintiff to light duty with no trash pull.

        22.    Following Plaintiff’s return to duty, Ms. Dougherty refused to relieve Plaintiff of

any of his duties, pre-injury. Ms. Dougherty instead increased Plaintiff’s workload. Plaintiff

sought out Ms. Dougherty to confirm her receipt of his restrictions. During that period Plaintiff

was met by Mr. Williams who informed him that residents were complaining as Darrick had not

been performing his duties. When Plaintiff saw Darrick, he was obviously annoyed that Plaintiff

had been absent, which caused Plaintiff to keep my distance from Darrick. Eventually when

Plaintiff met with Ms. Dougherty on May 29, 2019 she informed him that she would place him

on “light duty”. Ms. Dougherty went on to inform Plaintiff that he would be accommodated by

placing him on the front desk (a sit down job) to accommodate a leave request for Mr. Williams.

Plaintiff then informed Ms. Dougherty that sitting for long periods of time would exacerbate his

condition. Ms. Dougherty refused to place one of the four doormen in Mr. Williams’ place

during his absence. Because Ms. Dougherty would not change her mind, Plaintiff complied and

performed the duties as instructed.

        23.    That day, May 29, 2019, Plaintiff returned to his normal duties, aside from trash

pull. Thereafter, on Friday May 31, 2019, Plaintiff worked the front-desk, in place of Mr.

Williams, as instructed by Ms. Dougherty; albeit Ms. Dougherty was aware the duty would

negatively impact Plaintiff’s condition. During this day, serving in Mr. Williams’ role Plaintiff

was not allowed a lunch break. That day Plaintiff watched Darrick fail to properly perform the

duties that were under his description as a Porter. In addition, Darrick’s anger with Plaintiff was

obvious, and he felt that this had created yet a second hostile work environment based on his

sexuality.



                                                  6
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 7 of 13 PageID #: 7




        24.    On June 25, 2019, during the morning meeting, Ms. Dougherty continued to

assign Plaintiff Darrick’s duties, including pool area responsibilities and continued to assign

Plaintiff to assist Darrick further with his duties. Ms. Dougherty claimed that Plaintiff had

offered to do so, which was not true, as Plaintiff had only asked for light duty assignments per

his restrictions. At the same time, during the meeting, Ms. Dougherty became upset and

demoted Plaintiff by removing him from being a Supervisor. Following the meeting Plaintiff

was still required to pull trash which again was outside of his restrictions.

        25.    Later that afternoon, on June 25, 2019, Ms. Dougherty called Plaintiff into her

office and threatened that “when this is all over you will either get with the program or you’ll

find yourself working somewhere else.”

        26.    Since returning to work, Plaintiff’s condition has worsened. Ms. Dougherty has

chosen not fully comply with Plaintiff’s medical restrictions as she has “excused” Plaintiff from

“main trash pull” duties on the residential floors, but Plaintiff was expected to pull trash and the

newspaper recycling tubs located in other areas of the building. Ms. Dougherty maintains that

this complies with light duty as this is a separate duty not in Plaintiff’s purview. Ms.

Dougherty’s delay in adhering to Plaintiff’s lifting restrictions and continued assignment of

duties that are outside of Plaintiff’s restrictions has only increased his pain. In addition, Ms.

Dougherty’s failure to address the hostile work environment as caused Plaintiff stress, anxiety

and concern for his safety with co-workers.

        27.    Defendant’s behavior in fact damaged Plaintiff and Defendant’s behavior was

willful and wanton and such actions constitute the requisite acts to support and justify punitive

damages.




                                                  7
      Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 8 of 13 PageID #: 8




         28.    Defendant acted with malice or reckless indifference to federal laws, and it made

no good faith effort to comply with federal law. Such actions constitute the requisite acts to

support and justify punitive damages.

         29.    As a direct and proximate result of Defendant’s actions and inactions alleged

herein, Plaintiff has sustained, and is reasonably certain to sustain in the future irreparable harm

in numerous respects, including, but not limited to the following:

            a. Pecuniary and non-pecuniary losses, including, but not limited to, past and future

                lost wages, employment and job benefits, inconvenience;

            b. Loss of prestige among his co-workers and friends;

            c. Damages relative to embarrassment, humiliation, damage to reputation, and

                emotional distress;

            d. Attorney’s fees and expenses in pursuing redress for the wrong he has suffered by

                the actions of the Defendant; and

            e. Permanent damage to his ability to secure employment at a level with similar and

                higher pay and at a level below what his experience and training should generate.

                                             COUNT I

               DISCRIMINATION BASED ON SEX IN VIOLATION OF TITLE VII

         30.    Plaintiff restates paragraphs 1 through 29 above and incorporates them by

reference as if fully restated herein.

         31.    This count is instituted under 42 U.S.C. §2000e-2 (a)(1) of Title VII.

         32.    Plaintiff is a homosexual male and at all relevant times was employed by

Defendant in St. Louis City, Missouri.




                                                    8
       Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 9 of 13 PageID #: 9




         33.     Defendant discriminated against Plaintiff on account of his sex/sexual orientation

in violation of the above stated statue by ignoring Plaintiff’s complaints of harassment/hostile

work environment caused by Mr. Dunnavant and retaliating against Plaintiff for making lodging

his complaints and concerns with Ms. Dougherty.

         34.     The rationales for the handling of Plaintiff’s complaints of harassment were

pretextual.

         35.     The above-described actions are discriminatory in nature and specifically

designated to discriminate against Plaintiff on account of his sex/sexual orientation.

         36.     Plaintiff seeks damages under Title VII of the Civil Rights Act for the

Defendant’s unlawful employment practices which are related in whole or in part to

discrimination based on sex/sexual orientation against Plaintiff.

         WHEREFORE, Plaintiff prays for judgment in Count I in his favor and against the

Defendant and requests the following relief:

              a. Declaring all acts in violation of Title VII;

              b. Defendants be required to compensate, reimburse, and make whole Plaintiff for

                 the full value of both past and future wages and benefits that Plaintiff would have

                 received had it not been for the Defendant’s illegal treatment of Plaintiff, with

                 interest thereon;

              c. That Defendants be required to compensate Plaintiff for damages for

                 embarrassment, humiliation, damage to reputation, and emotional distress;

              d. That this Court assess punitive damages against the Defendants in such sum as

                 will properly punish said Defendant for its conduct complained here within; and




                                                    9
     Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 10 of 13 PageID #: 10




            e. That Plaintiff be awarded the costs of this litigation and his reasonable attorneys’

                fees.

                                             COUNT II

                         RETALIATION IN VIOLATION OF TITLE VII

         37.    Plaintiff restates paragraphs 1 through 36 above and incorporates them by

reference as if fully restated herein.

         38.    Defendant intentionally engaged in unlawful employment practices by

discriminating against the Plaintiff based upon retaliation for having complained of sexual

harassment by co-workers and being subjected to disparate treatment, all in in violation of Title

VII of the Civil Rights Act of 1964.

         39.    Defendant’s discrimination against Plaintiff, includes, but is not limited to

retaliation against Plaintiff by demoting him and working Plaintiff outside of his work

restrictions.

         40.    The above-described actions are discriminatory in nature and specifically

designated to harass Plaintiff.

         41.    Plaintiff seeks damages under Title VII of the Civil Rights Act for the

Defendant’s unlawful employment practices which are related in whole or in part to retaliation

against Plaintiff.

         WHEREFORE, Plaintiff prays for judgment in Count I in her favor and against the

Defendants, jointly and severally, and requests the following relief:

            a. Declaring all acts in violation of Title VII;

            b. Defendants be required to compensate, reimburse, and make whole Plaintiff for

                the full value of both past and future wages and benefits that Plaintiff would have



                                                 10
     Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 11 of 13 PageID #: 11




                received had it not been for the Defendant’s illegal treatment of Plaintiff, with

                interest thereon;

            c. That Defendants be required to compensate Plaintiff for damages for

                embarrassment, humiliation, damage to reputation, and emotional distress;

            d. That this Court assess punitive damages against the Defendants in such sum as

                will properly punish said Defendants for their conduct complained here within;

                and;

            e. That Plaintiff be awarded the costs of this litigation and her reasonable attorneys’

                fees.

                                               COUNT III

           DISCRIMINATION BASED ON DISABILITY IN VIOLATION OF ADA

         42.    Plaintiff restates paragraphs 1 through 41 above and incorporates them by

reference as if fully restated herein.

         43.    Plaintiff suffered from a torn labrum of the hip, due to arthritic build-up.

         44.    As a result of these conditions, Plaintiff is disabled in that many of his major life

activities have been substantially limited.

         45.    Defendants perceived or regarded Plaintiff as disabled because he was provided

light duty due to his work-related injuries.

         46.    During his employment with Defendant, Plaintiff was able to perform the

essential functions of his job with and without reasonable accommodation, and continually

performed at an above average level.

         47.    Defendant discriminated against Plaintiff on the basis of his disability by

demoting Plaintiff when his disability required him to miss a substantial amount of work.



                                                  11
    Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 12 of 13 PageID #: 12




         48.    Plaintiff’s disability was a substantial or motivating factor in Defendant’s adverse

employment actions against Plaintiff.

         49.    Defendant’s discrimination against Plaintiff because of his disability has violated

his right to be free from discrimination under the American with Disabilities Act of 1990, 42

U.S.C. §§12101, et seq.

         50.    The above-described actions are discriminatory in nature and specifically

designated to harass Plaintiff.

         51.    Plaintiff seeks damages under the ADA for the Defendant’s unlawful employment

practices which are related in whole or in part to the disability of the Plaintiff.

         WHEREFORE, Plaintiff prays for judgment in Count VII in her favor and against the

Defendants, jointly and severally, and requests the following relief:

            a. Declaring all acts in violation of the ADA;

            b. Defendants be required to compensate, reimburse, and make whole Plaintiff for

                the full value of both past and future wages and benefits that Plaintiff would have

                received had it not been for the Defendant’s illegal treatment of Plaintiff, with

                interest thereon;

            c. That Defendants be required to compensate Plaintiff for damages for

                embarrassment, humiliation, damage to reputation, and emotional distress;

            d. That this Court assess punitive damages against the Defendants in such sum as

                will properly punish said Defendants for their conduct complained here within;

                and;

            e. That Plaintiff be awarded the costs of this litigation and his reasonable attorneys’

                fees.



                                                  12
    Case: 4:20-cv-01470 Doc. #: 1 Filed: 10/12/20 Page: 13 of 13 PageID #: 13




                                                 Respectfully submitted,



                                                 CLARK LAW OFFICES, LLC



                                                 /s/ William J. Clark, IV
                                                 William J. Clark
                                                 MBE #40134
                                                 1717 Park Avenue
                                                 St. Louis, MO 63104
                                                 Ph: (314) 495-8797
                                                 Fax: (866) 970-2437
                                                 Email: williamclark687@gmail.com

                                                 Attorney for Plaintiff

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system to:

Rodemyer-Christel, Inc.
c/o Registered Agent: Richard Greenberg
3630 Grandel Square
St. Louis, MO 63108



                                              /s/ William J. Clark, IV
                                              William J. Clark
                                              MBE# 40134




                                                13
